DETAILED ACTION
Claims 1-20 are pending in the application. 


Terminal Disclaimer
2.  	The terminal disclaimer filed on 03/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,412,316 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
3.  	Applicant’s arguments, see page 2, filed 03/11/2021, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 


Allowable Subject Matter
4.  	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
“A system comprising: 
a camera configured to capture images; 
a display; and 
a controller comprising at least one processor and a memory, wherein the processor executes program instructions stored in the memory so as to carry out operations, the operations comprising: 
receiving an initial image of a scene captured by a camera at an initial camera pose; 
detecting an obstruction is observable in the initial image of the scene;
responsive to detecting the obstruction, displaying instructions corresponding to moving the camera to at least one desired camera pose, wherein the at least one desired camera pose provides for capture of at least one secondary image having at least one field of view of the scene that is useable by an obstruction-removal procedure, in combination with the initial image, as basis to generate an output image of the scene in which at least a portion of the obstruction is not present; 
receiving the at least one secondary image that is captured in accordance with the instructions; and 
engaging in the obstruction-removal procedure to generate the output image.”

The prior art of record such as Matsuzawa et al (US 2010/0194972 A1) discloses a focusing device with the ability capture an image, separate the foreground from the background and to remove an object of interest. Syed et al (US 8,659,667 B2) further disclose an electronic device with the ability to guide a user to the perfect position for capturing an image. However, the prior art of record taken alone or in combination, fail to teach responsive to detecting the obstruction, displaying instructions corresponding to moving the camera to at least one desired camera pose, wherein the at least one desired camera pose provides for capture of at least one secondary image having at least one field of view of the scene that is useable by an obstruction-removal procedure, in combination with the initial image, as basis to generate an output image of the scene in which at least a portion of the obstruction is not present receiving the at least one secondary image that is captured in accordance with the instructions and engaging in the obstruction-removal procedure to generate the output image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697    

/LIN YE/Supervisory Patent Examiner, Art Unit 2697